DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 6-7,  9 and 13-14 are objected to because of the following informalities:  
Claim 2, line 3, “the process” should be “the connecting process”.
Claim 6, line 2, “the process” should be “the connecting process”.
Claim 7, line 2, “the process” should be “the connecting process”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 3 is considered to be indefinite because it is unclear whether “the process” (line 4) is the connecting process (claim 1, line 2) or the process for inquiring the user (claim 3, lines 2-3).
b.	Claim 4 is considered to be indefinite because it is unclear whether “the process” (line 3) is the connecting process (claim 1, line 2) or the process for inquiring the user (claim 3, lines 2-3).
c.	Claim 5 is considered to be indefinite because it is unclear whether “the process” (line 3) is the connecting process (claim 1, line 2) or the process for inquiring the user (claim 3, lines 2-3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 8, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US Pat. Pub. No. US 2014/0292883 A1).
Regarding claim 1, Kato discloses an information processing apparatus 1 comprising: a controller 60 configured to, if it is determined that a connecting process of connecting a continuous sheet R2 and another continuous sheet (R1 or R2) to each other is to be executed when a trailing end Re of the continuous sheet R2 transported by a printing unit 1 is detected, prohibit the continuous sheet R2 from being transported in response to a user’s operation at a time when the trailing end Re of the continuous sheet R2 is detected (paragraphs [0057], [0076]-[0078], [0083]-[0084] and [0094]; Figs. 1A, 1B, 3, 5 and 6).
Regarding claim 6, Kato discloses wherein if printing remains at the time when the trailing end Re is detected, the controller 60 determines that the process is to be executed (paragraphs [0057], [0076]-[0078], [0083]-[0084] and [0094]; Figs. 1A, 1B, 3, 5 and 6).
Regarding claims 8 and 13, Kato discloses wherein when the transport of the continuous sheet R2 is prohibited, the controller 60 releases the prohibition of the transport of the continuous sheet R2, in response to the user’s operation (paragraphs [0057], [0076]-[0078], [0083]-[0084] and [0094]; Figs. 1A, 1B, 3, 5 and 6).
Regarding claim 16, Kato discloses a non-transitory computer readable medium storing a program that causes a computer to execute information processing, the information processing comprising: if it is determined that a connecting process of connecting a continuous sheet R2 and another continuous sheet (R2 or R1) to each other is to be executed when a .
Allowable Subject Matter
Claim 15 is allowed.
Claims 2, 7, 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 15 is allowable over the prior art of record because the prior art of record does not teach or suggest: “prohibit a continuous sheet from being transported in response to a user’s operation during a period in which a printing unit performs printing on the continuous sheet; and if it is determined that a connecting process of connecting the continuous sheet and another continuous sheet to each other is to be when the trailing end of the continuous sheet is detected, the controller continues the prohibition” as set forth in the claimed combination.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ainoya (US Pat. No. 4,943,863) discloses an image forming apparatus comprising: a continuous sheet; a sensor for detecting a trailing end of the continuous sheet; and a controller for changing sheet feeding speed.
Takagi (US Pat. Pub. No. US 2009/0207444 A1) discloses an image forming apparatus comprising: a continuous sheet; a sensor for detecting a trailing end of the continuous sheet; and a controller.
Mizutani et al. (US Pat. Pub. No. US 2014/0151491 A1) discloses an image forming apparatus comprising: a continuous sheet; a sensor for detecting a trailing end of the continuous sheet; and a controller conveying the continuous sheet in a forward conveyance direction or a reverse conveyance direction according to a rolled state of the continuous sheet.
Numazu et al. (US Pat. Pub. No. US 2015/0177666 A1) discloses an image forming apparatus comprising: a continuous sheet; a sensor for detecting a trailing end of the continuous sheet; and a controller.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 30, 2021